Case 1:19-cv-03153-RLY-TAB Document 140 Filed 07/14/21 Page 1 of 6 PageID #: 1957




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

  LYNN STARKEY,               )
                              )
       Plaintiff,             )
                              )
       v.                     )                 Case No. 1:19-cv-03153-RLY-TAB
                              )
  ROMAN CATHOLIC ARCHDIOCESE )
  OF INDIANAPOLIS, INC. and   )
  RONCALLI HIGH SCHOOL, INC., )
                              )
       Defendants.            )

          DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY
     In support of their motion for summary judgment or judgment on the pleadings

  (Dkt. 114), Defendants submit as supplemental authority the Seventh Circuit’s en

  banc decision in Demkovich v. St. Andrew the Apostle Parish, — F.4th —, No. 19-

  2142, 2021 WL 2880232 (7th Cir. July 9, 2021).

     Demkovich is directly relevant in this case, as it reverses a prior panel decision

  that Plaintiff Starkey has relied on extensively—including in her opposition to

  judgment on the pleadings (Dkt. 87 at 3-4), her opposition to bifurcation (Dkt. 87 at

  3), her opposition to certification (Dkt. 102 at 9, 12, 19), and her opposition to sum-

  mary judgment (Dkt. 126 at 3, 26-28). The en banc ruling in Demkovich confirms

  that hostile work environment claims like Starkey’s are barred by the ministerial

  exception. And it confirms that Starkey’s suit is independently barred by the First

  Amendment doctrines protecting church autonomy and prohibiting entanglement in

  religious questions.

     The plaintiff in Demkovich was a parish music director who brought hostile work

  environment claims under the ADA and Title VII based on his supervising priest’s

  “derogatory comments and demeaning epithets” relating to his weight and sexual



                                            1
Case 1:19-cv-03153-RLY-TAB Document 140 Filed 07/14/21 Page 2 of 6 PageID #: 1958




  orientation. 2021 WL 2880232, at *1. Although the plaintiff was a minister, the dis-

  trict court allowed the case to proceed, reasoning that “the ministerial exception did

  not categorically bar Demkovich’s hostile work environment claims.” Id. at *2. The

  district court certified the issue for interlocutory appeal, and after a divided panel

  agreed with the district court, the Seventh Circuit took the case en banc. Id.

     By a 7-3 vote, the Court held that “the ministerial exception precludes Dem-

  kovich’s hostile work environment claims against the church.” Id. at *10. It ex-

  plained that the “protected interest of a religious organization in its ministers co-

  vers the entire employment relationship”—not just “the beginning (hiring) and the

  end (firing)” of that relationship. Id. at *4, *6 (emphasis added). For that reason, ad-

  judicating ministers’ hostile work environment claims would violate both “the Free

  Exercise Clause and the Establishment Clause.” Id. at *6. First, “[b]y probing the

  ministerial work environment, the state—acting through a court—interferes with

  the Free Exercise Clause, ‘which protects a religious group’s right to shape its own

  faith and mission.’” Id. (quoting Hosanna-Tabor Evangelical Lutheran Church &

  Sch. v. EEOC, 565 U.S. 171, 188 (2012)). Second, “[a]llowing the state to regulate

  the ministerial work environment similarly runs afoul of the Establishment Clause,
  ‘which prohibits government involvement in such ecclesiastical decisions.’” Id. (quot-

  ing Hosanna-Tabor, 565 U.S. at 189). Thus, “[e]ven at its least invasive, a hostile

  work environment claim threatens to fundamentally alter the ministerial relation-

  ship and work environment.” Id. at *7.

     Demkovich supports the Archdiocese on four key issues in this case. First, it

  makes clear that Starkey’s hostile work environment claim is subject to the minis-

  terial exception. As Demkovich said: “It would be incongruous if the independence of

  religious organizations mattered only at the beginning (hiring) and the end (firing)

  of the ministerial relationship, and not in between (work environment).” Id. at *6.

  The same is true here, only more so, where Starkey’s hostile work environment


                                             2
Case 1:19-cv-03153-RLY-TAB Document 140 Filed 07/14/21 Page 3 of 6 PageID #: 1959




  claim alleges nothing like the slurs or epithets at issue in Demkovich, but only that

  the Archdiocese declined to retain school leaders who violated their contracts and

  Church teaching. Dkt. 132 at 16. Thus, her claim is even more obviously barred

  than the claim in Demkovich.

     The same is true of Starkey’s state-law claims for intentional interference in an

  employment relationship. Dkt. 132 at 16-18. The interference claims relate solely to

  actions the Archdiocese took to supervise who could serve as a minister—

  specifically, designating the terms of her ministerial contract, and declining to re-

  new that contract after she violated it. Dkt. 1 at ¶¶ 82-83, 89-90. By seeking to have

  a court declare those actions “not justified,” Dkt. 1 at ¶¶ 84, 91, Starkey would have

  a court interfere with “[a] religious organization’s supervision of its ministers,”

  which is “as much a ‘component’ of its autonomy as ‘is the selection of the individu-

  als who play certain key roles.’” Demkovich, 2021 WL 2880232, at *6. Thus, under

  Demkovich, all of Starkey’s claims are subject to the ministerial exception.

     Second, Demkovich supports the Archdiocese’s separate legal defense under the

  church autonomy doctrine, which protects its right to select even non-ministers

  “based on religious doctrine.” Bryce v. Episcopal Church in the Diocese of Colo., 289
  F.3d 648, 656-60, 658 n.2 (10th Cir. 2002); Dkt. 59 at 20-24. Starkey tries to conflate

  the church autonomy doctrine with the ministerial exception, and argues that

  church autonomy doesn’t apply if claims can be resolved using “neutral principles of

  law.” Dkt. 67 at 21-22, 24-27. But Demkovich rejects both points. The Court ex-

  plained that while “[t]he ministerial exception follows naturally from the church au-

  tonomy doctrine,” it is just one part of the Supreme Court’s broader “church auton-

  omy jurisprudence,” which guarantees churches’ “‘independence in matters of faith

  and doctrine and in closely linked matters of internal government.’” 2021 WL

  2880232, at *3. And the Court rejected the dissent’s argument that intrusions on

  church autonomy can be avoided simply by applying “‘neutral, secular principles of


                                            3
Case 1:19-cv-03153-RLY-TAB Document 140 Filed 07/14/21 Page 4 of 6 PageID #: 1960




  law.’” Id. at *6. Rather, what matters is whether the plaintiff’s claims “interfere

  with a religious organization’s internal governance.” Id. at *7. That occurs, of

  course, when a church dismisses a minister—with or without “a religious justifica-

  tion.” Id. at *6. But it also occurs when a church dismisses a non-minister due to “a

  dispute over religious doctrine”—a dispute Starkey admits is present here. Id. at *5.

     Third, Demkovich supports dismissal of this case due to “excessive entangle-

  ment with . . . the religious sphere.” Id. at *4. Starkey doesn’t dispute that she was

  dismissed after violating her contract and Church teaching; instead, she hopes to

  find evidence that “other employees” were not dismissed after violating other

  “Church teachings”—which would invite this Court to decide whether or not the

  Archdiocese was “truthfully motivated to enforce Church teachings.” Dkt. 67 at 25.

  But Demkovich (along with many other cases) rejected this kind of inquiry, stating

  that “[d]iscerning doctrine from discrimination is no task for a judge or jury.” 2021

  WL 2880232, at *7. Rather, “the state may no more require a minimum basis in

  doctrinal reasoning than it may supervise doctrinal content.” Id. at *8. And Stark-

  ey’s claim is even more entangling than the claim in Demkovich, because she is ex-

  pressly asking the Court to weigh the competing gravity of different sins. Dkt. 69 at
  14-16.

     Finally, Demkovich underscores why the plenary discovery sought by Starkey in

  this case—much less an intrusive trial—is forbidden by the First Amendment.

  Demkovich notes that “discovery to determine who is a minister”—the only discov-

  ery taken here thus far—“differs materially from discovery to determine how that

  minister was treated.” 2021 WL 2880232, at *9. The latter discovery “brings the en-

  tire ministerial relationship under invasive examination” barred by the Religion

  Clauses—including through “the depositions of fellow ministers and the search for a

  subjective motive behind the alleged” discrimination. Id. Even “the beginnings of

  discovery” can have “prejudicial effects” on a religious organization’s First Amend-


                                            4
Case 1:19-cv-03153-RLY-TAB Document 140 Filed 07/14/21 Page 5 of 6 PageID #: 1961




  ment rights. Id. at *8. Thus, it is no surprise that the Seventh Circuit allowed an

  interlocutory appeal in Demkovich, and even reheard the case en banc, at the mo-

  tion to dismiss stage. And it is no surprise that the Court ordered dismissal of the

  case in its entirety, prior to plenary discovery. The same result is required here.



                                          Respectfully submitted,
  John S. (Jay) Mercer, #11260-49         /s/ Luke W. Goodrich
  Wooton Hoy, LLC                         Luke W. Goodrich (DC # 977736)
  13 North State Street, #2A              Daniel H. Blomberg (DC # 1032624)
  Greenfield, IN 46140                    Christopher C. Pagliarella (DC # 273493)
  (317) 439-0541                          The Becket Fund for Religious Liberty
                                          1919 Pennsylvania Ave NW, Ste. 400
                                          Washington, DC 20006
                                          (202) 955-0095
                                          (202) 955-0090 fax

                                 Attorneys for Defendants




                                             5
Case 1:19-cv-03153-RLY-TAB Document 140 Filed 07/14/21 Page 6 of 6 PageID #: 1962




                             CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing was served upon the following on July 14,

  2021, by this Court’s electronic filing system:

        Kathleen A. DeLaney
        Christopher S. Stake
        DeLaney & DeLaney LLC
        3646 N. Washington Boulevard
        Indianapolis, IN 46205



                                          By: /s/ Luke W. Goodrich
                                          Luke W. Goodrich
                                          The Becket Fund for Religious Liberty
                                          1919 Pennsylvania Ave NW
                                          Suite 400
                                          Washington, DC 20006
                                          (202) 955-0095
                                          (202) 955-0090 fax




                                             6
